Citation Nr: 9907965	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

The veteran served on active military duty from April 1965 to 
April 1969.  

By a February 1996 rating action, the regional office (RO) 
denied the veteran's claim for special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  The RO considered the veteran's 
service-connected L5 nerve root sciatica with left leg pain 
as well as his non-service-connected paranoid-type 
schizophrenia, left shoulder bursitis, residuals of facial 
trauma, and residuals of fractures of the 4th and 5th 
metatarsals of the left foot.  

The RO has evaluated the veteran's low back disability as 
20 percent disabling.  His schizophrenia has been rated as 
70 percent disabling, his left shoulder bursitis as 
10 percent disabling, and the residuals of facial trauma and 
residuals of fractures of the 4th and 5th metatarsals as 
noncompensably disabling.  

At a VA aid and attendance/housebound examination completed 
in December 1995, the veteran reported that he continued to 
experience symptoms of paranoid schizophrenia as well as 
knee, back, and spinal disorders.  In addition, the veteran 
reported that he was receiving treatment for a bleeding 
ulcer.  The veteran also said that he took "25 different 
pills a day."  However, when asked to described his 
complaints, he responded that "[n]othing . . . [was] 
bothering . . . [him that] day."  The examiner noted that 
the veteran drove himself to the examination, reported that 
he drove his sister and mother "wherever they need to go," 
was not hospitalized, was not blind, and had no amputations 
of his upper or lower extremities.  

Evaluation of the veteran revealed no functional restrictions 
with reference to strength and coordination of his upper 
extremities (i.e., with self-feeding, fastening of clothing, 
attending to the needs of nature, bathing, and shaving).  He 
had no muscle atrophy, contractures, or lack of coordination 
of his lower extremities and there were no deficiencies of 
weight-bearing, balance, or propulsion.  The veteran denied 
having any deformity of his thoracic spine, or any dizziness, 
loss of memory, poor balance, or self-care problems.  With 
regard to his lower extremities, he explained that he 
occasionally experienced spasms in the thigh muscles of his 
left leg which may last all day, that he occasionally used a 
brace on his left knee, that he wore a corset on his low 
back, and that he experienced weakness when he climbed 
stairs.  Concerning his ability to travel beyond the premises 
of his home, the veteran noted that, other than avoiding 
places with large crowds, he "drives himself 
'anywhere . . . [he] want[s]."  

The examiner noted the veteran's assertion that he had 
paranoid schizophrenia and had been diagnosed with a history 
of an angina attack (September 1995), a history of a bleeding 
ulcer, and a history of arthritis of the back and a spinal 
disc condition.  The examiner referred to a report of a VA 
mental disorders examination which was conducted on the same 
day as the aid and attendance/housebound evaluation.  

According to the report of the December 1995 mental disorders 
evaluation, the examiner noted that the veteran was 
adequately dressed and groomed, alert, oriented, cooperative, 
and talkative; he did not appear to be acutely depressed, or 
overtly or actively psychotic.  He had speech, affect, and 
psychomotor activity which were within normal limits, had 
intact recent and remote memory, had adequate concentration, 
and had an intact fund of general information, abstract 
thinking, and judgment.  However, the examiner also explained 
that the veteran had an anxious mood, sweaty hands, poor eye 
contact, only partial insight, and mild impairment of his 
immediate memory.  It was noted that he appeared tense, and 
displayed some difficulty focusing his thoughts and 
"sticking to the point when answering questions."  The 
examiner diagnosed a schizoaffective disorder.  

Medical reports dated after the December 1995 VA aid and 
attendance/housebound examination demonstrate that the 
veteran continued to have problems with his low back and left 
lower extremity.  Particularly, at an April 1996 VA spine 
examination, the veteran reported that, over the previous few 
years, his back problem had worsened and that he had begun to 
wear a TENS unit three months prior to the VA evaluation.  
X-rays taken of the veteran's lumbosacral spine showed 
vertebral body alignment, preservation of disc spaces, and no 
significant degenerative changes.  The examiner noted the 
veteran's history of L5 nerve root sciatica with left leg 
pain, and that the physical evaluation showed a positive 
straight leg test on the left.  The examiner expressed his 
opinion that the examination of the veteran's back and legs 
was otherwise normal.  

In August 1996, the veteran was treated for back pain which 
the examiner concluded was "probably related to 
musculoskeletal problems and not to 
the . . . [gastrointestinal] tract."  In the following 
month, the veteran twice sought treatment for complaints of 
persistent back pain, as well as left leg pain.  At a VA 
spine examination conducted three months later, in December 
1996, the veteran explained that his left sciatica occurred 
only occasionally (with rain) and had improved "an awful 
lot" since he began using his brace.  Although X-rays taken 
of the veteran's lumbosacral spine were normal, this 
evaluation showed some tenderness over the trapezius muscle 
on the left side.  

In November 1997, the veteran canceled a mental health clinic 
treatment session due to his "bad back."  He also explained 
that he was receiving monthly injections.  At a VA spine 
examination conducted in December 1997, the examiner noted 
that a previous evaluation completed in April 1996 showed 
that the veteran had completely normal functions of his back 
with no pain.  However, at the December 1997 evaluation, the 
veteran described back pain (exacerbated by weather changes) 
radiating down his left leg, weakness, stiffness (mainly in 
the morning), fatigability, a lack of endurance, use of a 
left knee brace, and the need to wear a TENS unit "all the 
time."  In addition, at a December 1997 evaluation, the 
examiner diagnosed, from X-ray findings, mild to moderate 
scoliosis, degenerative disc disease at L4-L5, and mild 
spondylosis of the lumbar vertebrae.  

In view of the veteran's complaints of chronic low back pain 
requiring monthly injections, and because of radiating pain, 
weakness, stiffness, fatigability, lack of endurance, use of 
a left knee brace, and the need to wear a TENS unit "all the 
time," as well as recent radiographic findings of mild to 
moderate scoliosis, degenerative disc disease at L4-L5, and 
mild spondylosis of the lumbar vertebrae, the Board concludes 
that the veteran should undergo further evaluation to 
determine if his disability has worsened to the point that he 
might now qualify, if not for aid and attendance benefits, 
benefits at the housebound rate.  38 U.S.C.A. § 1521(e) (West 
1991) (special monthly pension is granted where the veteran 
has disability rated total and permanent, and additional 
disability independently ratable at 60 percent).

Furthermore, although the examiner conducting the VA mental 
disorders examination on the same day as the VA aid and 
attendance/housebound evaluation noted some pertinent 
manifestations, including the veteran's anxious mood, sweaty 
hands, poor eye contact, only partial insight, mild 
impairment of immediate memory, tension, and difficulty in 
focusing thoughts when answering questions, the examiner did 
not describe the social and occupational impairment (as 
evident by this symptomatology) resulting from the veteran's 
schizoaffective disorder.  Furthermore, medical records dated 
after this examination reflect continued treatment for the 
veteran's schizoaffective disorder.  Specifically, these 
reports indicate that the veteran has received almost monthly 
treatment for his schizoaffective disorder at the local VA 
mental health clinic.  

In particular, in August 1996, the veteran's psychotic and 
mood symptomatology was found to be "under good control."  
However, the veteran reported that he had missed all 
appointments over the previous 11 months because he felt 
"very depressed."  A September 1996 record noted that the 
veteran's medication had been changed due to his obsessive 
thoughts.  After discontinuing the medication, the veteran 
denied having any active symptoms of psychosis or mood 
disorder.  In the following month, the veteran reported 
"doing well" since the previous month except for insomnia.  
His medication was changed to address his sleeping problems.  
One month later, in December 1996, the veteran reported 
"doing well recently," but continuing to have periodic 
bizarre thoughts and ideas of reference.  In January 1997, 
the veteran explained that he was generally inactive except 
for caring for his mother and sister and that he was taking 
correspondence courses.  

In March 1997, the veteran described having increased 
auditory hallucinations.  His medication was increased.  One 
week later, the veteran reported having "more trouble with 
voices and colors."  A social worker noted that a physician 
had changed the veteran's medication but that the veteran had 
not taken the medicine long enough to notice a change.  In 
June 1997, the veteran explained that he continued to hear 
voices and said that he decided to stop taking correspondence 
courses because he realized that he would never work.  The 
examiner noted the veteran's history of paranoid 
schizophrenia as well as his schizoaffective disorder and 
obsessive thoughts.  Two months later, the examining social 
worker noted that the veteran's physical appearance and 
grooming had "gone down-hill."  On the following day, the 
veteran reported that he was "doing well," was sleeping 
well, and denied hearing any voices or having preoccupations 
with colors or other obsessive thoughts.  In September 1997, 
the veteran was found to be "doing well," with follow-up 
treatment for schizoaffective disorder at the mental health 
clinic.  Denying any worsening of his psychiatric condition, 
he canceled his November 1997 appointment.  He was scheduled 
to return the following month.  

Thereafter, in January 1998, the veteran reported that he was 
"doing okay" recently.  The examiner noted that the veteran 
had canceled some previous appointments.  The veteran stated 
that he still heard voices (which did not trouble him much) 
and remained preoccupied with colors (which did not "prevent 
him from doing things he needs to do").  In the following 
month, the veteran reported "doing well since his last 
visit."  After having taken a new medication for a few 
weeks, the veteran denied hearing voices or being obsessed 
with colors.  The examiner explained that he would consider 
reducing the veteran's dosage after complete transition to a 
newer anti-psychotic medicine.  To his social worker, the 
veteran reported that he continued to be isolated.  

The Board acknowledges the veteran's recent reports of 
"doing well" in terms of his schizoaffective disorder.  
Significantly, however, in view of the examiner's failure at 
the December 1995 VA mental disorders examination to express 
an opinion regarding the social and occupational impairment 
(as evident by pertinent symptomatology) resulting from the 
veteran's schizoaffective disorder as well as the subsequent 
need for almost monthly treatment for this disability 
(including medication), self-described isolation, and no 
apparent recent work history, the Board concludes that the 
veteran should undergo further evaluation to determine if his 
schizoaffective disorder has worsened.

The Board also acknowledges that the December 1995 VA aid and 
attendance/housebound examination indicated that the veteran 
had a history of an angina attack (in September 1995) as well 
as a history of a bleeding ulcer.  With regard to the 
veteran's cardiovascular history, the Board notes that a July 
1991 medical record included the veteran's complaints of pain 
on deep breathing as well as the assessment of a probable 
contusion to the chest wall.  An August 1991 medical report 
demonstrated that the veteran's medication had been increased 
due to rising blood pressure readings.  Subsequently, in 
September 1995, the veteran's blood pressure was found to be 
stable.  During that month, the veteran was treated for 
angina.  

Following the December 1995 VA aid and attendance/housebound 
examination, the veteran sought treatment in April 1996 for 
complaints of chest pain.  A private medical record dated in 
the following month included the diagnosis of hypertension.  
Thereafter, in September 1997, the veteran's hypertension was 
shown to be "well controlled."  In March 1998, his 
hypertension was described as stable.  In view of the 
veteran's need for medication for hypertension as well as his 
history of an angina attack, the Board concludes that, on 
remand, a medical opinion should also be obtained to 
determine whether the veteran's hypertension, or any other 
cardiovascular disorder, causes disabling problems.

With regard to the veteran's gastrointestinal history, the 
Board notes that relevant medical records dated prior to the 
December 1995 VA aid and attendance/housebound examination 
reflect treatment in March 1991 for possible gastritis, in 
May 1993 for indigestion, in October 1993 (following 
complaints of swallowing difficulty and abdominal pain) for 
intermittent gastroesophageal reflux and mild thickening of 
the proximal folds in the second portion of the duodenum 
consistent with duodenitis (but no evidence of a gastric or 
duodenal ulcer), in May 1995 for dysphagia which the 
examining physician stated may have been related to 
esophageal stricture or ring (and less likely to neoplasm), 
in May and June 1995 for a bleeding duodenal ulcer due to 
medication, and in November 1995 for epigastric pain related 
to a recurrence of an ulcer which was secondary to the use of 
non-steroidal drugs.  

Following the December 1995 VA aid and attendance/housebound 
evaluation (which noted the veteran's history of a bleeding 
ulcer), any duodenal ulcer was found to be asymptomatic in 
January and March 1996.  In May 1996, the veteran sought 
treatment for complaints of post-prandial abdominal pain with 
a previous history of duodenal ulcer and which the veteran 
described as similar to his previous ulcer pain.  The 
examining physician noted that these symptoms persisted 
despite the veteran taking Prevacid and Cytotec.  In June 
1996, the veteran complained of dysphagia and epigastric 
pain.  In August 1996, the veteran reported at a mental 
health clinic appointment that he was undergoing a 
gastrointestinal evaluation for stomach and back pain.  
Testing showed no evidence of an ulcer or neoplasm.  Several 
weeks later, the veteran again sought treatment for dysphagia 
of uncertain etiology and significance, as well as post-
prandial vomiting which was improved with medication.  

In September 1996, the veteran described difficulty passing 
food down his esophagus.  Computerized tomography of the 
veteran's abdomen showed no abnormality of his pancreas.  
Additionally, the veteran reported that, in the previous four 
to five months, he had lost approximately 25 to 30 pounds.  A 
barium swallow provided the impression of a small and 
reducible sliding-type hiatal hernia, but no findings 
suggestive of reflux esophagitis or a mass.  

In view of the veteran's consistent complaints of dysphagia, 
epigastric pain, post-prandial vomiting, and weight loss, as 
well as the positive findings of a small and reducible 
sliding-type hiatal hernia, the Board concludes that, on 
remand, the veteran should undergo further examination to 
ascertain whether any such problem(s) have worsened.

Moreover, following the December 1995 VA aid and 
attendance/housebound examination, the veteran was treated 
for several additional problems involving his left shoulder, 
thoracic spine, facial and hand tremors, and chronic 
obstructive pulmonary disease (COPD).  According to the 
recent medical reports, the veteran received treatment 
between January and December 1996 for recurrence of trigger 
point pain just medial to the inferior left scapula.  
Particularly, an April 1996 report noted that the veteran had 
full range of motion, without pain, of his left shoulder.  In 
September and October 1996, the veteran's left scapula pain 
was described as involving the paraspinal region of his 
mid-thoracic spine.  In December 1996, the veteran was shown 
to have full range of motion of his left shoulder, but with 
pain just medial to the left scapula.  The examiner 
recommended re-injection of the trigger point.  

In February, April, June, July, and October 1997, the veteran 
sought treatment for complaints of recurrence of trigger 
point pain in the paraspinous region of his lower thoracic 
area just medial to the tip of his left scapula.  Re-
injection of the trigger point was recommended.  X-rays taken 
of the veteran's thoracic spine at a July 1997 VA peripheral 
nerve examination showed minimal degenerative joint disease.  
X-rays taken of the veteran's dorsal spine in December 1997 
demonstrated mild to moderate scoliosis.  At a December 1997 
VA spine examination, the veteran pointed to what the 
examiner described as the "T3 area" as the site of most of 
his pain and from T6 to T12 as the location of the rest of 
his pain.  In view of the veteran's repeated complaints of 
recurrence of trigger point pain, as well as the radiographic 
findings of degenerative joint disease and mild to moderate 
scoliosis, the Board concludes that the veteran should 
undergo additional medical evaluation to determine whether 
his left shoulder and thoracic spine conditions have 
worsened.  

Additionally, with regard to the veteran's facial and hand 
tremors, the Board notes that an August 1996 record indicates 
that the veteran had no change in his orofacial dyskinesia.  
The examiner noted that this condition would continue to be 
observed.  At a mental health clinic treatment session in the 
following month, the veteran described a shaking of his hands 
and face as well as a shuffling of his feet when he walked.  
Examination showed a prominent tremor in his jaw and a slight 
tremor of his hands, which the examiner explained was 
consistent with tardive dyskinesia, as well as a shuffling of 
his gait.  An October 1996 medical report indicated that the 
veteran's involuntary movements improved (to a very mild jaw 
tremor and no apparent hand movements) following a reduction 
in his medication.  At the end of the month, however, the 
veteran continued to demonstrate a jaw tremor.  In December 
1996, a mild tremor of his right hand was shown at a mental 
health clinic treatment session.  

A January 1997 mental health report noted that the veteran's 
jaw tremors and foot shuffling had cleared, but the veteran 
was concerned about his right hand shaking.  Although the 
veteran described difficulty picking up a coffee cup, he was 
able to pick up a water cup at the evaluation.  A March 1997 
report noted that the veteran would be followed for left 
diaphragm paralysis.  In June 1997, the veteran complained of 
tremors of his jaw, arms, and hands.  The examiner who 
conducted the VA peripheral nerves examination in July 1997 
noted that the veteran's involuntary movements were not 
detected during the evaluation and included, instead, a 
diagnosis of parkinsonism secondary to chronic use of 
neuroleptic medication.  Computerized tomography, completed 
on the veteran's head in the same month to rule out 
Parkinson's disease, was within normal limits without 
evidence of acute intracranial pathology.  

However, in August 1997, tardive dyskinesia was again 
assessed.  The veteran claimed that his hand tremors were the 
result of his schizophrenia.  In February 1998, the veteran's 
physician explained to the veteran the rationale behind using 
atypical anti-psychotic medication "in the hopes that his TD 
movement would not progress and perhaps diminish."  In view 
of the veteran's repeated complaints of tremors of his jaw, 
arms, and hands, as well as medical diagnoses of tardive 
dyskinesia and parkinsonism secondary to chronic use of 
neuroleptic medication, the Board concludes that the veteran 
should undergo further examination to ascertain the degree of 
such disability. 

With regard to the veteran's pulmonary condition, the Board 
notes that, in September 1991, he sought treatment for upper 
respiratory congestion.  The examining physician strongly 
suspected COPD and advised the veteran to stop smoking 
cigarettes.  Thereafter, in January 1994, the veteran was 
treated for some pleurisy, which the examining physician 
explained was most likely exacerbated by the strain of his 
chest wall muscles secondary to coughing.  A February 1995 
medical report included the examining physician's opinion 
that the veteran, as a chronic smoker, was at risk for 
development of emphysema.  Two months later, the veteran was 
treated for bronchitis.  A November 1995 report noted the 
veteran's tobacco abuse.  Examination of the veteran's lungs 
in June 1996 demonstrated the presence of wheezing.  A 
September 1997 medical record included the diagnosis of COPD.  
In view of the medical findings of COPD and bronchitis 
following the December 1995 VA aid and attendance/housebound 
examination, the Board concludes that the veteran should 
undergo additional evaluation to determine how severe these 
problems are. 

In the notice of disagreement which was received at the RO in 
May 1996, and in the substantive appeal which was received at 
the agency in August 1996, the veteran asserted that his 
disability picture also included an eye problem.  
Specifically, the veteran cited problems with "dry eyes."  
In a June 1997 record, the veteran reported that he was 
receiving treatment for this condition from a Dr. Harris at 
the Vista Eye Center.  Subsequently, in a February 1998 
statement, the veteran explained that Dr. Harris had retired 
but that the veteran continued to receive eye treatment at 
the Vista Eye Center.  Records of such recent treatment do 
not appear to have been obtained and associated with the 
claims folder.  

In addition, the Board notes that, in an October 1998 
statement, the veteran's representative pointed out that the 
veteran's disability picture included disorders which the RO 
had not evaluated in adjudicating his claim for special 
monthly pension by reason of being in need of regular aid and 
attendance or on account of being housebound.  In this 
regard, the representative asked the Board to remand the 
veteran's claim to afford him an examination to determine 
whether consideration of these additional disabilities would 
warrant a grant of the veteran's claim.  As discussed above, 
the Board agrees that additional examination of the veteran, 
as requested by his representative, is necessary.  This is 
especially so in light of the provisions of 38 U.S.C.A. 
§ 1521(e) (West 1991) which allow for special monthly pension 
at a "housebound" rate when the veteran has a disability 
rated as permanent and total, and has additional disability 
or disabilities independently ratable at 60 percent or more.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his low back, left shoulder, thoracic 
spine, gastrointestinal, and eye 
disabilities; hypertension (and any other 
cardiovascular disorder); schizoaffective 
disorder; facial and hand tremors; and 
COPD in recent years.  The Board is 
particularly interested in records of eye 
treatment at the Vista Eye Center (from 
Dr. Harris or any successor).  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of his low back, 
left shoulder, and thoracic spine 
disabilities; a VA psychiatric 
examination to determine the extent of 
his schizoaffective disorder; and other 
appropriate examinations to determine the 
extent of his gastrointestinal disorder, 
hypertension (and any other 
cardiovascular disorder), tremors, COPD, 
and eye condition.  The claims folder and 
a copy of this remand should be made 
available to the examiners for review 
prior to the examinations.  All tests 
deemed necessary (including X-rays where 
appropriate) should be performed, and all 
findings necessary to apply pertinent 
rating criteria for each disability 
identified should be made.

3.  After development sought in 
paragraphs 1 and 2 has been completed, 
the veteran should be examined for the 
purpose of determining housebound status 
or the need for the regular aid and 
attendance of another person.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.  All 
tests deemed necessary should be 
performed.  After examining the veteran 
and reviewing his relevant medical 
history (including the pertinent evidence 
already included in the claims folder as 
well as the additional medical evidence 
obtained pursuant to paragraphs 1 and 2 
of this remand), the examiner must 
express an opinion as to whether the 
veteran's disabilities require the aid 
and attendance of another individual as 
contemplated by 38 C.F.R. § 3.352 (1998) 
and as to whether the current severity of 
his disabilities has caused him to be 
housebound as contemplated by 38 C.F.R. 
§ 3.351(d)(2) (1998). 

4.  The RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If not, 
they should be returned to the 
examiner(s) for corrective action.  It is 
essential that all questions posed by the 
Board be answered in order for the 
reports to be adequate.

5.  When this development has been 
completed to the extent indicated, the RO 
should assign appropriate ratings for all 
of the veteran's disabilities.  
Thereafter, the RO should formally 
re-adjudicate the issue of entitlement to 
special monthly pension based on the need 
for the regular aid and attendance of 
another person or upon housebound status.  

If any benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case that includes any additional pertinent 
law or regulations, especially rating criteria used to 
evaluate each disability, and afforded a reasonable period of 
time in which to respond.  Thereafter, the case, in 
accordance with the current appellate procedures, should be 
returned to the Board for further appellate review.  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  
No action is required of the veteran until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to the final outcome of the veteran's appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 14 -


